 

Exhibit 10.1

LIMITED CONSENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT

            This LIMITED CONSENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated
as of September 30, 2016 (this "Amendment"), is entered into by and among
COGINT, INC. (f/k/a IDI, Inc)., a Delaware corporation, as Parent, FLUENT, LLC,
a Delaware limited liability company ("Borrower"), the other Borrower Parties
party hereto, WHITEHORSE FINANCE, INC., as Administrative Agent (in such
capacity, together with its successors and assigns, "Administrative Agent"), and
the other financial institutions party hereto as Lenders.  All capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement (as defined below).

WITNESSETH:

            WHEREAS, Borrower, the other Borrower Parties, Administrative Agent
and the Lenders are party to that certain Credit Agreement, dated as of December
8, 2015, as amended by that certain Limited Consent and Amendment No. 1 to
Credit Agreement, dated June 8, 2016 (the "Credit Agreement");

            WHEREAS, the Borrower has requested that the Administrative Agent
and Lenders consent to: (i) the Parent providing verbal notice to Administrative
Agent with respect to the change of its legal name from IDI, Inc. to Cogint,
Inc. pursuant to the Credit Agreement (the "Name Change"), and (ii) the joinder
to the Credit Agreement of certain subsidiaries of Borrower formed after the
Agreement Date and on or prior to the Second Amendment Effective Date
(collectively, the “New Guarantors”) and the addition to certain deposit account
control agreements of certain accounts of the Borrower Parties opened after the
Agreement Date and prior to the Second Amendment Effective Date, pursuant to
joinders, amendments or supplements to the Loan Documents in form and substance
reasonably acceptable to the Administrative Agent at such time as required
hereby (collectively, the "Joinders and Supplements");

            WHEREAS, the Borrower has also requested that the Administrative
Agent and the Lenders agree to certain additional amendments to the Credit
Agreement; and

            WHEREAS, the Administrative Agent and the Majority Lenders have
agreed to so amend the Credit Agreement upon the terms and subject to the
conditions set forth herein.

            NOW THEREFORE, in consideration of the foregoing recitals, mutual
agreements contained herein and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1.Limited Consent.  Subject to the satisfaction of the conditions
precedent set forth in Section 4 hereof, and in reliance on the representations,
warranties, covenants and other agreements of the Borrower Parties contained
herein, the Administrative Agent and the Lenders party hereto (collectively, the
"Lender Parties") hereby consent to the Name Change as and when made, and the
same shall be deemed permitted under the Credit Agreement as and when made, and
hereby consent to the execution and delivery of the Joinders and Supplements as
and when made, provided the same are executed and delivered by the Borrower
Parties to Administrative Agent not later than October 7, 2016 (or such later
date as approved by Administrative Agent in its sole discretion) (except, to the
extent applicable, as provided in Section 19 hereof), and in such case, the same
shall be permitted to be delivered under the Credit Agreement as and when
delivered.  This consent relates only to the specific

 

--------------------------------------------------------------------------------

 

matters covered herein, and shall not be considered to create a course of
dealing or to otherwise obligate any Lender to execute similar amendments under
the same or similar circumstances in the future.

SECTION 2.Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth in Section 4 hereof, and in reliance on the
representations, warranties, covenants and other agreements of the Borrower
Parties contained herein:

(a)Section 1.1 of the Credit Agreement is hereby amended by inserting, in its
appropriate alphabetical order, the following new defined terms:

"Second Amendment" shall mean that certain Limited Consent and Amendment No. 2
to Credit Agreement, dated as of September 30, 2016, by and among Parent, the
Borrower, the other Borrower Parties, the Administrative Agent and the Lenders
party thereto.

"Second Amendment Effective Date" shall have the meaning specified in the Second
Amendment.

(b)The definition of "EBITDA" is hereby amended as follows:  By adding a new
clause (l), clause (m) and clause (n) following clause (k), which shall read in
their entirety as follows:

"(l)all capitalized labor costs;

(m)costs and expenses relating to internally used software;

(n)capitalized costs relating to the defense of intellectual property;"

(c)Section 2.6(c)(i) of the Credit Agreement is hereby amended by amending and
restating the first sentence of Section 2.6(c)(i) as follows (with added text
underlined and deleted text stricken):

"In the event that, at any time (i) after the Agreement Date and before the
Second Amendment Effective Date, or (ii) after December 31, 2016, any Borrower
Party or any Subsidiary of any Borrower Party shall issue any Equity Interests
(other than as a result of or pursuant to the issuance of stock options, stock
appreciation rights, restricted stock units and any other equity-linked
compensation), fifty percent (50%) of the Net Cash Proceeds in an aggregate
amount per fiscal year in excess of $25,000,000 received by such Borrower Party
or such Subsidiary from all such issuances shall be paid within two (2) Business
Days of receipt of the proceeds thereof by such Borrower Party or such
Subsidiary to the Lenders as a mandatory prepayment of the Obligations;
provided, that no prepayment shall be required with the Net Cash Proceeds of (i)
any issuance of Equity Interests to the extent such Net Cash Proceeds are
applied to prepay the Subordinated Notes as permitted under Section 8.17, and
(ii) the May 17, 2016 Equity Issuance, and, in each case, such Net Cash Proceeds
shall be, to the same extent, excluded from the calculation of the aggregate Net
Cash Proceeds received per fiscal year."

(d)Section 8.5(e) of the Credit Agreement is hereby amended by amending and
restating Section 8.5(e) as follows (with added text underlined and deleted text
stricken):

2

 

--------------------------------------------------------------------------------

 

"(e) the Borrower Parties and their Subsidiaries may hold the Equity Interests
of their respective Subsidiaries in existence as of the Agreement Date Second
Amendment Effective Date or acquired in a Permitted Acquisition; provided that,
prior to the satisfaction of the requirements set forth in Section 6.20(b) of
the Credit Agreement with respect to any New Guarantor, (i) the Borrower Parties
shall not permit any such New Guarantor to carry on material business
operations, incur material liabilities or own material assets and (ii) the
Borrower Parties shall not make any Investments in any such New Guarantor,"

(e)Section 8.8(a) of the Credit Agreement is hereby amended by replacing the
chart therein with the following:

Quarter Ending

Minimum Borrower EBITDA

December 31, 2015

$19,742,972

March 31, 2016

$21,574,247

June 30, 2016

$22,007,156

September 30, 2016

$21,000,000

December 31, 2016

$19,700,000

March 31, 2017

$19,800,000

June 30, 2017

$20,000,000

September 30, 2017

$21,800,000

December 31, 2017

$22,900,000

March 31, 2018

$24,300,000

June 30, 2018

$25,700,000

September 30, 2018

$27,200,000

December 31, 2018 and each fiscal

quarter thereafter

$28,800,000

 

(f)Section 8.8(b) of the Credit Agreement is hereby amended by replacing the
chart therein with the following:

Quarter Ending

Minimum Parent EBITDA

December 31, 2015

$11,763,933

March 31, 2016

$13,162,520

June 30, 2016

$13,764,693

September 30, 2016

$4,100,000

December 31, 2016

$2,900,000

March 31, 2017

$5,500,000

June 30, 2017

$8,700,000

September 30, 2017

$14,300,000

December 31, 2017

$20,900,000

March 31, 2018

$27,800,000

June 30, 2018

$34,400,000

September 30, 2018

$41,100,000

December 31, 2018 and each fiscal

quarter thereafter

$47,900,000

 

3

 

--------------------------------------------------------------------------------

 

(g)Section 8.9 of the Credit Agreement is hereby amended by replacing the chart
therein with the following:

Quarter Ending

Total Leverage Ratio

December 31, 2015

3.81 to 1.00

March 31, 2016

3.46 to 1.00

June 30, 2016

3.36 to 1.00

September 30, 2016

2.27 to 1.00

December 31, 2016

2.20 to 1:00

March 31, 2017

2.05 to 1:00

June 30, 2017

2.01 to 1:00

September 30, 2017

1.82 to 1:00

December 31, 2017

1.71 to 1:00

March 31, 2018

1.00 to 1:00

June 30, 2018

0.93 to 1:00

September 30, 2018

0.86 to 1:00

December 31, 2018 and each fiscal

quarter thereafter

0.79 to 1:00

 

(h)Schedule 5.1(c)-1 of the Credit Agreement is hereby amended by adding the
information set forth on Supplemental Schedule 5.1(c)-1 attached hereto.

SECTION 3.Representations and Warranties of Borrower Parties. The Borrower
Parties represent and warrant that:

(a)The Borrower Parties have the power and have taken all necessary action,
corporate or otherwise, to authorize them to execute, deliver, and perform their
respective obligations under this Amendment in accordance with the terms hereof
and to consummate the transactions contemplated hereby.  This Amendment has been
duly executed and delivered by the Borrower Parties, and is a legal, valid and
binding obligation of the Borrower Parties, enforceable in accordance with its
terms except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor's rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).  

(b)All of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents shall be true and correct in all material
respects (without duplication of any materiality qualifier contained herein or
therein, as applicable), and there shall exist no Default or Event of Default,
in each case after giving effect to this Amendment; and

(c)The execution, delivery, and performance of this Amendment in accordance with
its terms and the consummation of the transactions contemplated hereby do not
and will not (i) violate any Applicable Law in any material respect, (ii)
conflict with, result in a breach of or constitute a default under the
certificate of incorporation or formation, by-laws, partnership agreement,
operating agreement or other governing documents of any Borrower Party or under
any Material Contract, or (iii) result in or require the creation or imposition
of any Lien upon or with any assets or property of any Borrower Party except
Permitted Liens.  Additionally, each Borrower Party and each Subsidiary of a
Borrower Party is otherwise in compliance, in all material respects, with all
Applicable Laws and with all of the provisions

4

 

--------------------------------------------------------------------------------

 

of its certificate of incorporation or formation, by-laws, partnership
agreement, operating agreement or other governing documents.

(d)The only Subsidiaries of the Borrower Parties formed after the Agreement Date
and on or prior to the Second Amendment Effective Date (defined below) are the
New Guarantors identified on Supplemental Schedule 5.1(c)-1 attached hereto.  As
of the Second Amendment Effective Date, none of the New Guarantors have any
material assets, liabilities or business operations.

SECTION 4.Conditions Precedent to Effectiveness of Amendment.  This Amendment
shall be effective at the time that each of the conditions precedent set forth
in this Section 4 has been met (the "Second Amendment Effective Date"):

(a)Amendment.  The Administrative Agent shall have received duly executed
signature pages for this Amendment signed by the Borrower Parties, the
Administrative Agent and Lenders constituting Majority Lenders.

(b)Representations and Warranties.  The representations and warranties contained
herein shall be true, correct and complete.

(c)No Default or Event of Default.  No Default or Event of Default would result
after giving effect to this Amendment.

SECTION 5.Reference to and Effect upon the Loan Documents.

(a)Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and the other
Loan Documents, and all rights of the members of the Lender Group and all of the
Obligations, shall remain in full force and effect.  The Borrower Parties hereby
confirm that the Credit Agreement and the other Loan Documents are in full force
and effect and that no Borrower Party has any right of setoff, recoupment or
other offset or any defense, claim or counterclaim with respect to any of the
Obligations, the Credit Agreement or any other Loan Document.

(b)Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment and any waivers set forth herein shall not
directly or indirectly (i) constitute a consent or waiver of any past, present
or future violations of any provisions of the Credit Agreement, this Amendment
or any other Loan Document or (ii) amend, modify or operate as a waiver of any
provision of the Credit Agreement or any other Loan Documents or any right,
power or remedy of any member of the Lender Group.

(c)From and after the date hereof, (i) the term "Agreement" in the Credit
Agreement, and all references to the Credit Agreement in any Loan Document,
shall mean the Credit Agreement, as amended hereby, and (ii) the term "Loan
Documents" in the Credit Agreement and the other Loan Documents shall include,
without limitation, this Amendment and any agreements, instruments and other
documents executed and/or delivered in connection herewith.

(d)Neither Administrative Agent nor any other Lender has waived, is by this
Amendment waiving or has any intention of waiving (regardless of any delay in
exercising such rights and remedies) any Default or Event of Default which may
be continuing on the date hereof or any Default or Event of Default which may
occur after the date hereof, and no Lender Party has agreed to forbear with
respect to any of its rights or remedies concerning any Defaults or Events of
Default, which may have occurred or are continuing as of the date hereof, or
which may occur after the date hereof.

5

 

--------------------------------------------------------------------------------

 

(e)This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Credit Agreement or any other Loan
Document.

SECTION 6.General Release; Indemnity; Covenant Not To Sue.

(a)In consideration of, among other things, the Lender Parties' execution and
delivery of this Amendment, the Borrower Parties, on behalf of themselves and
their respective agents, representatives, officers, directors, advisors,
employees, subsidiaries, affiliates, successors and assigns (collectively,
"Releasors"), hereby forever waive, release and discharge, to the fullest extent
permitted by law, each Releasee (as hereinafter defined) from any and all claims
(including, without limitation, crossclaims, counterclaims, rights of set-off
and recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever
(collectively, the "Claims") that such Releasor now has or hereafter may have,
of whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity, against any or all
members of the Lender Group, any of the foregoing parties in any other capacity
and each of their respective affiliates, subsidiaries, shareholders and
"controlling persons" (within the meaning of the federal securities laws), and
their respective successors and assigns and each and all of the officers,
directors, employees, agents, attorneys and other representatives of each of the
foregoing (collectively, the "Releasees"), in each case based in whole or in
part on facts, whether or not now known, existing on or before the date hereof,
in each case that relate to, arise out of or otherwise are in connection with:
(i) any or all of the Loan Documents or transactions contemplated thereby or any
actions or omissions in connection therewith, (ii) any aspect of the dealings or
relationships between or among the Borrower and the other Borrower Parties, on
the one hand, and any or all members of the Lender Group, on the other hand,
relating to any or all of the documents, transactions, actions or omissions
referenced in clause (i) hereof, or (iii) any aspect of the dealings or
relationships between or among any or all of the equity holders of the Borrower
Parties, on the one hand, and the members of the Lender Group, on the other
hand, but only to the extent such dealings or relationships relate to any or all
of the documents, transactions, actions or omissions referenced in clause (i)
hereof.  The receipt by the Borrower or any other Borrower Party of any Loans or
other advances made by any member of the Lender Group after the date hereof
shall constitute a ratification, adoption and confirmation by such party of the
foregoing general release of all Claims against the Releasees which are based in
whole or in part on facts, whether or not now known or unknown, existing on or
prior to the date of receipt by the Borrower or any other Borrower Party of any
such Loans or other advances.

(b)The Borrower hereby agrees that it shall be obligated to indemnify and hold
the Releasees harmless with respect to any and all liabilities, obligations,
losses, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever incurred by the Releasees, or any of them,
whether direct, indirect or consequential, arising from or in connection with
the negotiation, preparation, execution, delivery, performance, administration
and enforcement of the Credit Agreement, the other Loan Documents, this
Amendment or any other document executed and/or delivered in connection herewith
or therewith; provided, that the Borrower shall have no obligation to indemnify
or hold harmless any Releasee hereunder with respect to liabilities to the
extent they result from the gross negligence or willful misconduct of that
Releasee as determined by a court of competent jurisdiction by a final and
nonappealable judgment.  If and to the extent that the foregoing undertaking may
be unenforceable for any reason, the Borrower agrees to make the maximum
contribution to the payment and satisfaction thereof which is permissible under
applicable law.

(c)In entering into this Amendment, the Borrower Parties have consulted with,
and has been represented by, legal counsel and expressly disclaims any reliance
on any representations, acts

6

 

--------------------------------------------------------------------------------

 

or omissions by any of the Releasees made on or before the date hereof and
hereby agree and acknowledge that the validity and effectiveness of the releases
set forth above do not depend in any way on any such representations, acts
and/or omissions or the accuracy, completeness or validity hereof.

(d)The Borrower Parties hereby absolutely, unconditionally and irrevocably
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged pursuant to Section 6(a)
hereof.  If any Releasor violates the foregoing covenant, the Borrower agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys' fees and out-of-pocket expenses incurred by
any Releasee as a result of such violation.

(e)The provisions of this Section 6 shall survive the termination of this
Amendment, the Credit Agreement, the other Loan Documents and payment in full of
the Obligations.

SECTION 7.Construction.  This Amendment and all other agreements and documents
executed and/or delivered in connection herewith have been prepared through the
joint efforts of all of the parties hereto.  Neither the provisions of this
Amendment or any such other agreements and documents nor any alleged ambiguity
therein shall be interpreted or resolved against any party on the ground that
such party or its counsel drafted this Amendment or such other agreements and
documents, or based on any other rule of strict construction. Each of the
parties hereto represents and declares that such party has carefully read this
Amendment and all other agreements and documents executed in connection
herewith, and that such party knows the contents thereof and signs the same
freely and voluntarily.  The parties hereto acknowledge that they have been
represented by legal counsel of their own choosing in negotiations for and
preparation of this Amendment and all other agreements and documents executed in
connection herewith and that each of them has read the same and had their
contents fully explained by such counsel and is fully aware of their contents
and legal effect.  If any matter is left to the decision, right, requirement,
request, determination, judgment, opinion, approval, consent, waiver,
satisfaction, acceptance, agreement, option or discretion of any member of the
Lender Group or its employees, counsel or agents in the Credit Agreement or any
other Loan Documents, unless otherwise expressly set forth in the Credit
Agreement or such Loan Document, such action shall be deemed to be exercisable
by such member of the Lender Group or such other Person in its sole and absolute
discretion and according to standards established in its sole and absolute
discretion.  Without limiting the generality of the foregoing, "option" and
"discretion" shall be implied by the use of the words "if" and "may."

SECTION 8.Costs and Expenses.  As provided in the Credit Agreement, the Borrower
Parties agree to reimburse the Administrative Agent for all reasonable
out-of-pocket costs and expenses, including the reasonable fees and
disbursements of counsel, incurred by the Administrative Agent in connection
with this Amendment.

SECTION 9.GOVERNING LAW.  All matters arising out of, in connection with or
relating to this Amendment, including, without limitation, its validity,
interpretation, construction, performance and enforcement (including, without
limitation, any claims sounding in contract or tort law arising out of the
subject matter hereof or thereof and any determinations with respect to
post-judgment interest), shall be construed in accordance with and governed by
the laws of the State of New York.

SECTION 10.Consent to Jurisdiction.  FOR PURPOSES OF ANY LEGAL ACTION OR
PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO THIS
AMENDMENT, EACH BORROWER PARTY HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL
JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE COUNTY OF NEW YORK,
STATE OF NEW  YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS
AUTHORIZED AGENT FOR SERVICE OF PROCESS IN

7

 

--------------------------------------------------------------------------------

 

THE STATE OF NEW YORK, THE BORROWER, OR SUCH OTHER PERSON AS SUCH BORROWER PARTY
SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE
AGENT.  THE CONSENT TO JURISDICTION HEREIN SHALL BE EXCLUSIVE; PROVIDED THAT THE
LENDER GROUP, OR ANY OF THEM, RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY
BORROWER PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.  THE LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND WITHOUT
ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH BORROWER PARTY
AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF SUCH BORROWER PARTY
SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE OF NEW YORK,
WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH BORROWER PARTY
SERVED WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO SUCH BORROWER
PARTY; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO
BE MADE WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER MAILING BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT.  EACH BORROWER
PARTY FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL TO
SUCH BORROWER PARTY AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT, SUCH
SERVICE TO BECOME EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH MAILING.  IN THE
EVENT THAT, FOR ANY REASON, SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE
AS AGENT OF EACH BORROWER PARTY TO RECEIVE SERVICE OF PROCESS IN THE STATE OF
NEW YORK, EACH BORROWER PARTY SHALL SERVE AND ADVISE THE ADMINISTRATIVE AGENT
THEREOF SO THAT AT ALL TIMES EACH BORROWER PARTY WILL MAINTAIN AN AGENT TO
RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK ON BEHALF OF SUCH BORROWER
PARTY WITH RESPECT TO THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS.  IN THE EVENT
THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER
DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

SECTION 11.Consent to Venue.  EACH BORROWER PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT,
ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT BROUGHT IN
THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK,
AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

SECTION 12.Waiver of Jury Trial.  EACH BORROWER PARTY AND EACH LENDER PARTY, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WAIVES, AND OTHERWISE AGREES NOT
TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM OF ANY TYPE IN WHICH ANY BORROWER PARTY, ANY MEMBER OF THE LENDER
GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL
MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AMENDMENT AND THE
RELATIONS AMONG THE PARTIES LISTED IN THIS AMENDMENT.

SECTION 13.Severability.  Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without

8

 

--------------------------------------------------------------------------------

 

invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.

SECTION 14.Headings.  Headings used in this Amendment are for convenience only
and shall not affect the interpretation of any provision hereof.

SECTION 15.Loan Document.  This Amendment shall constitute a Loan Document.  For
the avoidance of doubt, any breach of the covenants contained in this Amendment
shall be an Event of Default under the Credit Agreement.

SECTION 16.Reaffirmation.  Each Borrower Party, as debtor, grantor, mortgagor,
pledgor, guarantor, assignor, or in other similar capacities in which such
Borrower Party grants liens or security interests in its properties or otherwise
acts as accommodation party, guarantor or indemnitor, as the case may be, in any
case under the Loan Documents, hereby (i) acknowledges, ratifies and confirms
that all Obligations constitute valid and existing "Obligations" under the
Credit Agreement (as amended by this Amendment), and (ii) ratifies and confirms
that (x) any and all Loan Documents to which it is a party and (y) its
respective guarantees, pledges, grants of security interests and other similar
rights or obligations, as applicable, under each of the Loan Documents to which
it is party, in each case, remain in full force and effect notwithstanding the
effectiveness of this Amendment.  Without limiting the generality of the
foregoing, each Credit Party further agrees (A) that any reference to
"Obligations" contained in any Loan Documents shall include, without limitation,
the "Obligations" as such term is defined in the Credit Agreement (as amended by
this Amendment) and (B) that the related guarantees and grants of security
contained in such Loan Documents shall include and extend to such Obligations.

SECTION 17.Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same
agreement.  In proving this Amendment or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is
sought.  Any signatures hereto delivered by Electronic Transmission shall be
deemed an original signature hereto.

SECTION 18.Assignments; No Third Party Beneficiaries.  This Amendment shall be
binding upon and inure to the benefit of the Borrower, the other Borrower
Parties, each member of the Lender Group and their respective successors and
assigns; provided, that the Borrower shall be entitled to delegate any of its
duties hereunder or assign any of its rights or remedies set forth in this
Amendment without the prior written consent of Administrative Agent in its sole
discretion.  No Person other than the Borrower, the other Borrower Parties and
the Lender Group and, in the case of Section 6 hereof, the Releasees, shall have
any rights hereunder or be entitled to rely on this Amendment and all
third-party beneficiary rights (other than the rights of the Releasees under
Section 6 hereof) are hereby expressly disclaimed.

SECTION 19.Postclosing Covenants.  

(a)The Borrower Parties shall, or shall cause the applicable Person to, deliver
to Administrative Agent no later than November 14, 2016 (or such other date as
the Administrative Agent may determine in its sole discretion) amendments to (i)
that certain Deposit Account Control Agreement, dated March 11, 2016 among the
Borrower Parties, Administrative Agent and Bank of America, N.A., and (ii) that
certain Deposit Account Control Agreement, dated as of February 11, 2016 among
the Borrower Parties, Administrative Agent and Wells Fargo Bank, National
Association, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

9

 

--------------------------------------------------------------------------------

 

(b)For no additional consideration, the Borrower Parties shall, or shall cause
the applicable Person to, deliver to the Administrative Agent, within five (5)
Business Days from the Second Amendment Effective Date, (i) amended and restated
warrants amending the strike price of the two hundred thousand (200,000)
warrants, dated December 8, 2015, currently held by the Administrative Agent
(the “Existing Warrants”), from $8.00 per warrant to the price that is the five
(5) day volume weighted average of the closing market price of Parent’s common
stock listed on the NYSE as of the Second Amendment Effective Date, and (ii) one
hundred thousand (100,000) new warrants on terms and conditions substantially
similar to the Existing Warrants priced at the five (5) day volume weighted
average of the closing market price of Parent’s common stock listed on the NYSE
as of the Second Amendment Effective Date.

SECTION 20.Amendment Fee.  The Borrower Parties shall pay to the Administrative
Agent, on behalf of each Lender Party that delivered an executed signature page
to this Amendment, a non-refundable amendment fee in an amount equal to 0.50% of
the unpaid principal balance of the Term Loans held by such Lender as of
September 30, 2016, which amendment fee shall be paid in full no later than
October 3, 2016.  

[Signature pages follow.]

 

 

10

 

--------------------------------------------------------------------------------

 

             IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed and delivered by their duly authorized officers as of the
day and year first above written.

FLUENT, LLC,

as the Borrower

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Manager

 

 

COGINT, INC. (f/k/a IDI, Inc.),

as the Parent

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Chief Executive Officer

 

 

AMERICAN PRIZE CENTER, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Manager

 

 

DELIVER TECHNOLOGY LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Manager

 

 

FIND DREAM JOBS, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Manager




[Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------

 

FLUENT MEDIA LABS, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Manager

 

 

REWARD ZONE USA LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Manager

 

 

REWARDSFLOW LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Manager

 

SEARCH WORKS MEDIA, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Manager

 

 

SEA OF SAVINGS LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Manager

 

 

IDI HOLDINGS, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Manager




[Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------

 

INTERACTIVE DATA, LLC,

as a Subsidiary Guarantor

 

By: IDI Holdings, LLC, its sole member

Name: Derek Dubner

Title: Manager

 

 

Q INTERACTIVE, LLC,

as a Subsidiary Guarantor

 

By:  Cogint, Inc., (f/ka/ IDI, Inc.), its sole member

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Chief Executive Officer

 

 

CLICKGEN, LLC,

as a Subsidiary Guarantor

 

By:  Q Interactive, LLC, its sole member

By:  Cogint, Inc., its sole member

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Chief Executive Officer

 

 

NETCREATIONS, LLC,

as a Subsidiary Guarantor

 

By:  ClickGen, LLC, its sole member

By:  Q Interactive, LLC, its sole member

By:  Cogint, Inc., its sole member

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Chief Executive Officer

 




[Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------

 

BXY VENTURES, LLC,

as a Subsidiary Guarantor

 

By:  NetCreations, LLC, its sole member

By:  ClickGen, LLC, its sole member

By:  Q Interactive, LLC, its sole member

By:  Cogint, Inc., (f/k/a IDI, Inc.) its sole member

 

By: /s/ Derek Dubner

Name: Derek Dubner

Title: Chief Executive Officer

 

 

 

 

[Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------

 

             IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed and delivered by their duly authorized officers as of the
day and year first above written.

 

WHITEHORSE FINANCE, INC.,

as Administrative Agent

 

By: /s/ Edward J. Giordano

Name: Edward J. Giordano

Its:       Duly Authorized Signatory

 

 

[Signature Page toLimited Consent and Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------

 

             IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed and delivered by their duly authorized officers as of the
day and year first above written.

 

 

WHITEHORSE FINANCE CREDIT I, LLC,

as a Lender

 

 

By:

Whitehorse Finance, Inc., its designated manager

 

By: /s/ Edward J. Giordano

Name: Edward J. Giordano

Its:       Duly Authorized Signatory

 

 

 

WHITEHORSE SMA FUNDING I, LLC,

as a Lender

 

By: /s/ Edward J. Giordano

Name: Edward J. Giordano

Its:       Duly Authorized Signatory

 

 

H.I.G. WHITEHORSE SMA ABF, L.P.,

as a Lender

 

By: /s/ Edward J. Giordano

Name: Edward J. Giordano

Its:       Duly Authorized Signatory

 

[Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------

 

 

Supplemental Schedule 5.1(c)-1

 

Additional Subsidiaries

 

 

Entity Name

State of Formation

Stockholder/ Member

Ownership

Foreign Qualifications

The following are Subsidiaries formed after the Agreement Date and on or prior
to the Second Amendment Effective Date

COGINT TECHNOLOGIES, LLC

Delaware

Cogint, Inc.

100%

N/A

EASE WINS, LLC

Delaware

Fluent, LLC

100%

N/A

MAIN SOURCE MEDIA, LLC

Delaware

Fluent, LLC

100%

N/A

 

 

 

 

 

[Signature Page to Limited Consent and Amendment No. 2 to Credit Agreement]